KENNON, Judge.
For the reasons assigned in Marks v. Highway Ins. Underwriters, La.App., 51 So.2d 819, the judgment in favor of plaintiff, Homer J. Simpson, and against defendants, R. E. Qaunch and Highway Insurance Underwriters, is amended to read $5,119.21, and the judgment in favor of plaintiff, Homer J. Simpson, and against defendant, R. E. Claunch, is amended to read $5,630.44. In all other respects the judgment in favor of this plaintiff is to remain as written. As amended, the entire judgment is affirmed, with costs of both courts.